Wells, J.
— It was incumbent on the plaintiff to establish the existence of the record, upon which he relied for the maintenance of the action. He introduced no proof whatever of the authenticity of the hook, containing the alleged record. He did not show, that it had been in the possession of the *368justice, arid used by him as a book of records, or that it came from his hands. There should have been some satisfactory evidence of its genuineness, other than the book itself. Sumner v. Sebec, 3 Greenl. 222; Baldwin v. Prouty, 13 Johns. 430; Turnpike Co. v. McKean, 10 Johns. 155; Whitman v. Granite Church, 24 Maine, 236. Objection was made to the introduction of the book, and the plaintiff should have furnished the requisite evidence. Plaintiff nonsuit.